         Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
___________________________________________
JERMAINE DELESTON,
                                            CASE NO.: 1:18-cv-10226
            Plaintiff,

               v.

980 REST. INC., d/b/a PARIS BLUES, and 2021
SEVENTH PROPERTIES CORP.,

            Defendants.
___________________________________________

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, JERMAINE DELESTON by and through undersigned counsel, and pursuant to

the Federal Rules of Civil Procedure and all other applicable rules, statutes, regulations and

governing legal authorities, hereby files this Complaint and sues 980 REST. INC., a New York

corporation, d/b/a PARIS BLUES, and 2021 SEVENTH PROPERTIES CORP., a New York

corporation (collectively, hereinafter the “Defendants”) for injunctive relief, attorney’s fees and

costs, including but not limited to disbursements, court expenses and fees, pursuant to 42 U.S.C.

§ 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT” or “ADA”) and the

ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive

relief and damages, pursuant to the NEW YORK CITY HUMAN RIGHTS LAW (“NYCHRL”),

and the NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and alleges:

                                JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court
           Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 2 of 15



   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                        THE PARTIES

4. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and was

   and is a resident of Bronx, New York, which is located within the Southern District of New

   York.

5. Mr. Deleston has at all material times suffered from a “qualified disability” under Title III of

   the ADA; Plaintiff suffers from spinal muscular atrophy and uses a wheelchair for mobility.

   Plaintiff also has a physical disability within the meaning of the laws of the State of New

   York.

6. The Defendants, 980 REST. INC., a New York corporation, d/b/a PARIS BLUES (“PARIS

   BLUES”), and 2021 SEVENTH PROPERTIES CORP., a New York corporation (“2021

   SEVENTH”), are authorized to conduct, and are conducting business within the State of New

   York.

7. Upon information and belief, PARIS BLUES, is the lessee and/or operator of the real

   property, and the owner of the improvements where the Subject Facility is located, which is

   the subject of this lawsuit, the facility commonly referred to as Paris Blues (hereinafter the

   “Subject Facility”) located at 2021 Adam Clayton Powell Jr. Blvd, New York, NY 10027



                                                2
         Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 3 of 15



   (hereinafter and heretofore referred to as “Defendants’ Property”), which also maintains and

   controls the Subject Facility, and is located within the Southern District of New York.

8. Upon information and belief, 2021 SEVENTH is the owner, lessor and/or operator of the real

   property, where the Subject Facility is located which is the subject of this lawsuit, the facility

   commonly referred to as Paris Blues, located at Defendants’ Property, and also maintains and

   controls the Subject Facility. The Subject Facility is a place of “public accommodation” as

   that term is defined under the ADA; specifically, the Subject Facility is operated as a Jazz bar

   and restaurant.

9. Prior to the commencement of this action, Plaintiff personally visited the Defendants’

   Property with the intention of using the Subject Facility; however, Plaintiff was denied full

   access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

   Facility, and/or any accommodations offered to the public therein in that Plaintiff was

   restricted and limited by his disabilities, and therefore suffered an injury in fact. That,

   Plaintiff continues to desire to visit the Defendants’ Property and/or the Subject Facility in

   the future, but continues to be injured in that he is unable to and continues to be

   discriminated against due to the architectural barriers that remain at the Subject Facility, all

   in violation of the ADA, NYSHRL, and NYCHRL.

10. That all events giving rise to the instant action occurred in the City of New York, State of

   New York. Venue is proper in the Southern District of New York in that the Defendants’

   Property and Subject Facility are located in the State of New York, County of New York.

                                 COUNT I
             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

11. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

   herein.


                                                 3
              Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 4 of 15



12. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

13. Congress specifically found, inter alia, that: 1

                a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                c. Individuals        with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

                    and policies, failure to make modifications to existing facilities and practices,

                    exclusionary qualification standards and criteria, segregation, and relegation to

                    lesser service, programs, activities, benefits, jobs, or other opportunities

                d. Discrimination against individuals with disabilities persists in such critical areas

                    of employment, housing, public accommodations, education, transportation,

                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,

                e. The continuing existence of unfair and unnecessary discrimination and prejudice

                    denies people with disabilities the opportunity to compete on an equal basis and to

                    pursue those opportunities for which our free society is justifiably famous, and



1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
             Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 5 of 15



                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

14. Congress explicitly set forth the purpose of the ADA; to wit: 2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

15. The congressional legislation provided commercial enterprises with a period of one and a

      half years from the enactment of the statute to implement the requirements imposed under the

      ADA.

16. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

      Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less). 3

17. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

      to this action is a public accommodation because it provides good and services to the public.

18. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

      substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

      sufficient income to make readily achievable accessibility modifications.




2
    42 U.S.C. § 12101(b) (1)(2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                       5
             Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 6 of 15



19. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

      Justice, Office of Attorney General, promulgated federal regulations to implement the

      requirements of the ADA (the “ADAAG”). 4

20. Public accommodations were required to conform to these regulations by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000.00 or less). 5

21. The Defendants’ Property and Subject Facility is legally required to be, but is not, in

      compliance with the ADA and/or ADAAG.

22. The Defendants’ Property and Subject Facility are in violation under the ADA, 42 U.S.C. §

      12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

      against the Plaintiff, as a result of the following specific violations, which include, but are not

      limited to, the following:

               a. Inaccessible entrance at the Subject Facility.

               b. Failure to provide an accessible route to the Subject Facility, for navigation by a

                   wheelchair.

               c. Failure to provide an accessible means of ingress and/or egress, at the entrance of

                   the Subject Facility, for navigation by a wheelchair, in that the existing step at the

                   main entrance of the Subject Facility acts as a barrier to accessibility.

               d. The required minimum maneuvering clearance is not provided at entrance door of

                   the Subject Facility.

               e. Non-compliant change in floor level within the required maneuvering clearance at

                   the entrance door of the Subject Facility.


4
    28 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                     6
Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 7 of 15



 f. The required minimum clear width is not provided at the opening of the entrance

    door of the Subject Facility.

 g. Inaccessible dining tables: the required minimum knee and toe clearance is not

    provided at the dining tables, and portion of existing dining tables required to be

    accessible is not provided.

 h. Inaccessible bar: noncompliant height of the bar exceeds maximum height

    allowance, required minimum knee and toe clearance is not provided at bar, and

    the portion of the bar required to be accessible is not provided.

 a. Failure to provide accessible and compliant restrooms in the Subject Facility in

    that the following violations were discovered during an inspection of the

    restrooms in the Subject Facility:

        a. Compliant signage identifying the first of two restrooms is not provided as

             required.

        b. The first of two restrooms is inaccessible, in that the required minimum

             clear width is not provided at the door of the first of two restrooms.

        c. The required minimum maneuvering clearance is not provided at the door

             of the first of two restrooms.

        d.   Non-compliant knob at the door of the first of two restrooms, in that it

             requires twisting of the wrist.

        e. Non-compliant lock at the door of the first of two restrooms, in that it

             requires twisting of the wrist.

        f. The required minimum turning space is not provided in the first of two

             restrooms.



                                         7
Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 8 of 15



       g. Inaccessible lavatory in the first of two restrooms, in that the required

          minimum clear floor space is not provided at the lavatory in the first of

          two restrooms.

       h. The required minimum knee and toe clearance is not provided at the

          lavatory in the first of two restrooms.

       i. Inaccessible water closet in the first of two restrooms, in that the required

          minimum clearance is not provided at the water closet in the first of two

          restrooms.

       j. Failure to provide the required grab bars on the rear and side walls of the

          water closet in the first of two restrooms.

       k. Non-compliant distance of the water closet from the side wall in the first

          of two restrooms.

       l. Inaccessible toilet paper dispenser in the first of two restrooms: non-

          compliant position of the toilet paper dispenser from the water closet in

          the first of two restrooms.

       m. Compliant signage identifying the second of two restrooms is not provided

          as required.

       n. The second of two restrooms is inaccessible, in that the required minimum

          clear width is not provided at the door of the second of two restrooms.

       o. The required minimum maneuvering clearance is not provided at the door

          of the second of two restrooms.

       p. Inaccessible travel path from the door to the restroom fixtures in the

          second of two restrooms.



                                     8
         Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 9 of 15



                  q. An accessible route from the door to the restroom fixtures in the second of

                      two restrooms is not provided.

                  r. The required minimum clear width is not provided at the travel path from

                      the door to the restroom fixtures in the second of two restrooms.

                  s. Inaccessible light switch in the second of two restrooms, in that the non-

                      compliant height of the light switch in the second of two restrooms

                      exceeds the maximum height allowance.

                  t. The required minimum turning space is not provided in the second of two

                      restrooms.

                  u. Inaccessible lavatory in the second of two restrooms, in that the required

                      minimum clear floor space is not provided at the lavatory in the second of

                      two restrooms.

                  v. The required minimum knee and toe clearance is not provided at the

                      lavatory in the second of two restrooms.

                  w. Non-compliant faucet knobs at the lavatory in the second of two

                      restrooms, in that the knobs require twisting of the wrist.

                  x. Inaccessible water closet in the second of two restrooms, in that the

                      required minimum clearance is not provided at the water closet in the

                      second of two restrooms.

                  y. The required grab bars are not provided on the rear and side walls of the

                      water closet in the second of two restrooms.

23. .Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but has been

   precluded from accessing the Defendants’ Property and Subject Facility, because of his



                                                 9
        Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 10 of 15



   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

   These violations, which include but are not limited to those enumerated herein, prohibit

   Plaintiff from accessing the Defendants’ Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

24. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

25. Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the future

   (immediately upon Defendants’ compliance with an Order of this Court requiring that

   Defendants remedy the subject ADA violations) in order to utilize all of the goods, services,

   facilities, privileges, advantages and/or accommodations offered at the Defendants’ Property

   and Subject Facility; however, in light of his disability, unless and until the Defendants’

   Property and Subject Facility, is brought into compliance with the ADA, Plaintiff will remain

   unable to fully, properly, and safely access the Defendants’ Property and Subject Facility,

   and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

   therein.

26. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Defendants’ Property and/or Subject Facility. Defendants’

   discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

27. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

   situated, until it is compelled by this Court to remove all physical barriers upon the



                                                10
            Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 11 of 15



      Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG,

      including but not limited to those specifically set forth herein, and to make the Defendants’

      Property and Subject Facility, accessible to and usable by persons with disabilities, including

      Plaintiff.

28. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

      anticipates that he will continue to suffer irreparable harm unless and until Defendants are

      required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

      violations that exist upon the Defendants’ Property and Subject Facility, including but not

      limited to those set forth herein.

29. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

      including entry of an order requiring alteration and modification of the Defendants’ Property

      and Subject Facility, so as to make readily accessible to and useable by individuals with

      disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

      ADAAG.

30. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

      this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

      expenses, all of which are recoverable against the Defendants. 6

                                          COUNT II
                                  VIOLATIONS OF THE NYSHRL

31. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

32. The New York State Human Rights Law provides:

                   It shall be an unlawful discriminatory practice for any person,
                   being the owner, lessee, proprietor, manager, superintendent, agent
6
    42 U.S.C. §§ 12205, 12117

                                                   11
            Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 12 of 15



                   or employee of any place of public accommodation...because of
                   the … disability … of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect that any
                   of the accommodations, advantages, facilities and privileges of any
                   such place shall be refused, withheld from or denied to any person
                   on account of … disability … 7

33. The Defendants’ Property and Subject Facility is a place of public accommodation as defined

      by the NYSHRL.

34. Plaintiff visited the Defendants’ Property and Subject Facility and encountered architectural

      barriers as described herein.

35. By maintaining architectural barriers that discriminate against people with disabilities

      through the actions described above, Defendants have, directly or indirectly, refused,

      withheld, and/or denied to Plaintiff, because of his disability, the accommodations,

      advantages, facilities or privileges thereof provided at the Defendants’ Property and Subject

      Facility. Failure on the part of Defendants to act to identify and remove barriers can be

      construed as an act of “negligent per se.”

36. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

      fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

      Exec. Law §297, including for damages pursuant to § 297(9) thereof.

                                           COUNT III
                                   VIOLATIONS OF THE NYCHRL

37. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

38. The NYCHRL provides:



7
    NYS Exec. Law § 296 (2) (a).


                                                    12
           Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 13 of 15



                  It shall be an unlawful discriminatory practice for any person, being the owner,
                  lessee, proprietor, manager, superintendent, agent or employee of any place or
                  provider of public accommodation because of the actual or
                  perceived…disability…of any person, directly or indirectly, to refuse, withhold
                  from or deny to such person any of the accommodations, advantages, facilities or
                  privileges thereof…to the effect that any of the accommodations, advantages,
                  facilities and privileges of any such place or provider shall be refused, withheld
                  from or denied to any person on account of …disability… 8

39. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

      all the accommodations, benefits and services of Defendants’ Property and Subject Facility.



                                   ATTORNEYS’ FEES AND COSTS

40. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

      prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

      reasonable attorneys’ fees, costs and expenses paid by the Defendants.

41. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

      compensatory damages contemplated by § 297(9)

                                              DAMAGES

42. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

      Defendants’ violation of the NYSHRL and the NYCHRL.

                                       INJUNCTIVE RELIEF

43. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

      to comply with the ADA, the NYSHRL and NYCHRL.

44. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

      injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

      to alter the Defendants’ Property and Subject Facility so that they are made readily accessible


8
    NYC Admin Code § 8-107(4)(a)

                                                   13
         Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 14 of 15



   to, and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

   the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

   are complete.

45. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

   public accommodation, their policies, business practices, operations and procedures.

46. Injunctive relief is also necessary to make the Subject Premises readily accessible and

   useable by Plaintiff in accordance with the ADA, the NYSHRL, NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

               a) A declaration that the Defendants’ Property and Subject Facility owned,

                   leased, operated, controlled and/or administrative by Defendants are in

                   violation of the ADA, the NYSHRL and the NYCHRL;

               b) An Order requiring Defendants to evaluate and neutralize their policies,

                   practices and procedures towards individuals with disabilities, for such

                   reasonable time to allow the Defendants to undertake and complete corrective

                   procedures to Defendants’ Property and the Subject Facility;

               c) An Order requiring Defendants undertake and complete a program of

                   corrective remodeling, reconstruction, and other such actions as may be

                   necessary, to remediate and eliminate all ADA and ADAAG violations found

                   at trial to be present upon the Defendants’ Property and the Subject Facility;

               d) An Order requiring Defendants to alter their facilities and amenities to make

                   them accessible to and useable by individuals with disabilities as required




                                                 14
       Case 1:18-cv-10226-GBD Document 1 Filed 11/02/18 Page 15 of 15



                pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

                NYCHRL;

            e) Requiring that the Subject Facility be closed to the general public until such

                time as it complies with all ADA, ADAAG, NYSHRL and NYCHRL

                requirements, including but not limited to complete remediation of physical

                barriers to access on the Defendants’ Property and the Subject Facility;

            f) An Order issuing a permanent injunction ordering Defendants to close the

                Subject Premises and cease all business until Defendants remove all violations

                under the ADA, NYSHRL and the NYCHRL, including but not limited to the

                violations set forth herein;

            g) An award of reasonable attorneys’ fees, costs, disbursements and other

                expenses associated with this action, in favor of the Plaintiff;

            h) An award of damages in favor of Plaintiff in the maximum amount permitted

                by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

                damages; and

            i) For such other and further relief that this Court deems just, necessary and

                proper.

Dated: November 2, 2018                             Respectfully Submitted,
                                                    Bashian & Papantoniou, P.C.
                                                    Attorneys for Plaintiff
                                                    500 Old Country Road, Ste. 302
                                                    Garden City, NY 11530
                                                    Tel: (516) 279-1554
                                                    Fax: (516) 213-0339

                                                    By: /s/ Erik M. Bashian, Esq.
                                                    ERIK M. BASHIAN, ESQ. (EB7326)
                                                    eb@bashpaplaw.com


                                               15
